               Case 6:19-cv-00096-AA      Document 109              Filed 09/29/20   Page 1 of 17




     ELLEN F. ROSENBLUM
     Attorney General
     DARSEE STALEY #873511
     Senior Assistant Attorney General
     NINA R. ENGLANDER #106119
     Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Darsee.Staley@doj.state.or.us
             Nina.Englander@doj.state.or.us

     Attorneys for Defendants Oregon Department of Education, Colt Gill and Katherine Brown



                               IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



     J.N., by and through his next friend, Cheryl          Case No. 6:19-cv-00096-AA
     Cisneros, E.O., by and through his next friend,
     Alisha Overstreet; J.V., by and through his           DEFENDANTS' ANSWER
     next friend, Sarah Kaplansky; B.M. by and
     through his next friend, Traci Modugno; on
     behalf of themselves and all others similarly
     situated, and

     COUNCIL OF PARENT ATTORNEYS AND
     ADVOCATES, INC.,

                     Plaintiffs,
              v.

     OREGON DEPARTMENT OF
     EDUCATION,

     COLT GILL, in his official capacities as
     Director of Oregon Department of Education
     and Deputy Superintendent of Public
     Instructions for the State of Oregon, and

     KATHERINE BROWN, in her official
     capacities as Governor and Superintendent of
     Public Instruction for the State of Oregon,

                     Defendants.


Page 1 -   DEFENDANTS' ANSWER
           9971076
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
               Case 6:19-cv-00096-AA         Document 109             Filed 09/29/20   Page 2 of 17




              In response to plaintiffs’ Complaint (ECF No. 1), defendants admit, deny, and allege as

     follows:

                                                          1.

              In response to paragraph 1, defendants admit that some children with disabilities in

     Oregon receive less than the typical six hours of instructional time also known as an abbreviated

     school day and that children with disabilities are afforded rights under state and federal law.

     Defendants deny the remaining allegations, if any, and the legal conclusions require no response.

                                                          2.
              In response to paragraph 2, defendants admit that an abbreviated school day may be

     appropriate to accommodate medical conditions that limit a student’s ability to attend school

     safely and productively. Defendants deny the remaining allegations, if any, and the legal

     conclusions require no response.

                                                          3.

              In response to paragraph 3, defendants admit that a full day of instruction is typically six

     hours in Oregon public schools and that an IEP team may place a student on an abbreviated

     school day based on a student’s individualized circumstances. Defendants lack sufficient

     knowledge of the children or students referred to in the remaining allegations to admit or deny

     such generalized and categorical allegations and on this basis deny them.

                                                          4.

              In response to paragraph 4, defendants incorporate their response to paragraph 3 on the

     grounds that “these children” appears to be a reference to paragraph 3.

                                                          5.

              In response to paragraph 5, defendants admit that in individualized circumstances an

     improper abbreviated school day program may result in one or more of the consequences

     described. Defendants deny the remaining allegations, if any.

     ///

Page 2 -   DEFENDANTS' ANSWER
           9971076
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 6:19-cv-00096-AA        Document 109              Filed 09/29/20   Page 3 of 17




                                                          6.

              Paragraphs 6 and 7, including footnote 1, contain only legal conclusions and opinions

     that require no response.

                                                          7.

              Paragraphs 8-11 contain only legal conclusions that require no response.

                                                          8.

              Paragraph 12 contains only legal conclusions that requires no response. To the extent

     that paragraph 12 contains any allegations of material fact, they are denied.
                                                          9.

              In response to the first three sentences of paragraph 13, including footnote 2, defendants

     admit that the Oregon Department of Education (“ODE”) issued Executive Numbered

     Memorandum 009-2015-16 - Reduced School Days. Defendants deny any allegations that are

     inconsistent with Executive Numbered Memorandum 009-2015-16, which is the best evidence of

     its contents and speaks for itself. Defendants admit that the Oregon Legislative Assembly passed

     Senate Bill 263 addressing abbreviated school days, that the statute is codified at Or. Rev. Stat. §

     343.161, and that the statute became effective on July 1, 2017. Defendants deny any allegations

     that are inconsistent with the statute, which is the best evidence of its contents and speaks for

     itself. In response to the fourth sentence of paragraph 13, including footnote 3, defendants admit

     the existence of the documents identified and deny any allegations that are inconsistent with the

     documents, which are the best evidence of their content and speak for themselves; and

     defendants admit that ODE maintains a dispute resolution committee and that the topic of

     abbreviated school days has come up during committee meetings. In response to the fifth

     sentence of paragraph 13, defendants admit that ODE maintains a state administrative complaint

     process compliant with the mandate of the IDEA and has issued final orders as a result of the

     state administrative complaint process, including applicable appropriate corrective action.

     Defendants deny the remaining allegations of paragraph 13, if any.

Page 3 -   DEFENDANTS' ANSWER
           9971076
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 6:19-cv-00096-AA        Document 109              Filed 09/29/20   Page 4 of 17




                                                         10.

              In response to paragraph 14, defendants incorporate their response to paragraph 13 on the

     grounds that “these policies and practices” appears to be a reference to paragraph 13.

     Defendants deny the remaining allegations, if any, and the legal conclusions and opinions require

     no response.

                                                         11.

              The first sentence of paragraph 15, including footnote 4, contains only legal conclusions

     that require no response. In response to the second sentence of paragraph 15, defendants admit
     that the Council of Parent Attorneys and Advocates, Inc. (“COPAA”) is a non-profit

     organization and are without knowledge sufficient to form a belief as to whether COPAA’s

     members include parents of, attorneys for, or advocates of members of the putative class, and on

     this basis deny the same.

                                                         12.

              In response to paragraph 16, defendants deny the allegations of fact, if any, and deny that

     the complaint has identified a legal class or stated a claim for a class of plaintiffs. The legal

     conclusions of paragraph 16 require no response.

                                                         13.

              Defendants admit the allegations in paragraph 17 as of the date of the complaint.

                                                         14.

              In response to paragraph 18, defendants admit that, as of the date of the complaint,

     plaintiff E.O. purported to assert this action through his next friend, Alisha Overstreet.

     Defendants are without knowledge sufficient to form a belief as to the truth of the remaining

     allegations in paragraph 18 and on this basis deny them.

     ///

     ///

     ///

Page 4 -   DEFENDANTS' ANSWER
           9971076
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 6:19-cv-00096-AA        Document 109              Filed 09/29/20   Page 5 of 17




                                                         15.

              Defendants are without knowledge sufficient to form a belief as to the truth of the

     allegations in the fourth sentence of paragraph 19 and on this basis deny them. Defendants admit

     the remaining allegations in paragraph 19 as of the date of the complaint.

                                                         16.

              Defendants are without knowledge sufficient to form a belief as to the truth of the

     allegations in the fourth and fifth sentences of paragraph 20 and on this basis deny them.

     Defendants admit the remaining allegations in paragraph 20 as of the date of the complaint.
                                                         17.

              Defendants admit the allegations in paragraph 21 as of the date of the complaint.

                                                         18.

              Defendants are without knowledge sufficient to form a belief as to the truth of the

     allegations in paragraphs 22, 23 and 25 and on this basis deny them.

                                                         19.

              Defendants are without knowledge sufficient to form a belief as to the truth of the

     allegations in the first sentence of paragraph 24 and on this basis deny them. In response to the

     remainder of paragraph 24, defendants deny the allegations, if any, and the legal conclusions

     require no response.

                                                         20.

              The first sentence of paragraph 26 contains only legal conclusions that require no

     response. In response to the second sentence of paragraph 26, defendants admit that the State of

     Oregon receives federal financial assistance. The remainder of the second sentence of paragraph

     26 contains only legal conclusions that require no response. Defendants admit the allegations in

     the third sentence of paragraph 26.

     ///

     ///

Page 5 -   DEFENDANTS' ANSWER
           9971076
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 6:19-cv-00096-AA        Document 109              Filed 09/29/20   Page 6 of 17




                                                         21.

              Defendants admit the allegations in the first and fourth sentences of paragraph 27. The

     second, third and fifth sentences contain only legal conclusions that require no response.

                                                         22.

              Defendants admit the allegations in the first and fourth sentences of paragraph 28. The

     second, third and fifth sentences contain only legal conclusions that require no response.

                                                         23.

              Paragraphs 29-31, including footnote 5, contain only legal conclusions that require no
     response.

                                                         24.

              Defendants deny the allegations, if any, in the first sentence of paragraph 32 and the legal

     conclusions require no response. In response to the second sentence, including footnote 6,

     defendants admit that the Statewide Report Card is posted online and deny any allegations

     inconsistent with the documentation, which is the best evidence of its contents and speaks for

     itself. In response to the third sentence, defendants admit the clause describing Disability Rights

     Oregon (DRO), admit that DRO sent correspondence concerning abbreviated school days to

     ODE in November of 2015 and deny the allegations that are inconsistent with the

     correspondence which is the best evidence of its contents and speaks for itself. In response to the

     fourth sentence, defendants admit that Families and Communities Together is an advocacy

     organization that has operated a telephone service to assist parents in Oregon. Defendants lack

     knowledge sufficient to form a belief as to the truth of the remaining allegations in the fourth

     sentence as of the date of the complaint and on this basis deny them.

                                                         25.

              Paragraphs 33-36 contain only legal conclusions that require no response. To the extent

     that paragraphs 33-36 contain any allegations of material fact, they are denied.

     ///

Page 6 -   DEFENDANTS' ANSWER
           9971076
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 6:19-cv-00096-AA        Document 109             Filed 09/29/20   Page 7 of 17




                                                        26.

              Paragraphs 37-47, including footnotes 7 and 8, contain only legal conclusions that require

     no response.

                                                        27.

              Defendants deny the allegations in paragraph 48, and the legal conclusions require no

     response.

                                                        28.

              In response to paragraph 49, defendants admit that some students with disabilities require
     an abbreviated school day to accommodate medical needs and that some students require an

     abbreviated school day for behavioral or other reasons, and that an individualized assessment is

     required by the IDEA. Defendants deny the remaining allegations, if any, and the legal

     conclusions require no response.

                                                        29.

              Defendants deny the allegations in paragraph 50.

                                                        30.

              Defendants deny the allegations in paragraph 51 to the extent they assume the truth of the

     allegations of paragraph 50, which are denied. Defendants admit that in the abstract there are

     academic and non-academic benefits to inclusion and admit that individualized assessment of

     each eligible student is required by the IDEA.

                                                        31.

              In response to paragraph 52, defendants admit that, as a general matter, an improper

     individualized education plan for a student may have negative impacts on that student.

     Defendants lack sufficient knowledge of unidentified students to compare their individual

     circumstances to plaintiff B.M.’s individual circumstances and on this basis deny the allegations

     and, additionally, incorporate their responses to paragraphs 91-104 concerning the individual

     circumstances of plaintiff B.M. Defendants deny the remaining allegations, if any.

Page 7 -   DEFENDANTS' ANSWER
           9971076
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 6:19-cv-00096-AA       Document 109              Filed 09/29/20   Page 8 of 17




                                                        32.

              In response to paragraph 53, defendants admit that the ODE issued Executive Numbered

     Memorandum 009-2015-16 - Reduced School Days, that the legislature passed SB 263 in 2017

     and that the Board of Education adopted Or. Admin. Rule § 581-023-0006 (97) (b) (D).

     Defendants deny any allegations that are inconsistent with these documents, which are the best

     evidence of their contents and speak for themselves. The remainder of paragraph 53 contains

     only legal conclusions and opinions which require no response. To the extent the remainder of

     paragraph 53 contains any allegations of material fact, defendants deny them.
                                                        33.

              Defendants deny the allegations in paragraph 54 and the legal conclusions require no

     response.

                                                        34.

              Paragraphs 55-66 allege specific and individualized factual circumstances concerning

     plaintiff J.N. as of the date of the complaint. Defendants’ knowledge of plaintiff J.N.’s

     individualized circumstances is based on information, including confidential information,

     documented in the complaint investigation record, which documents are the best evidence of

     their contents and speak for themselves. Defendant deny any allegations inconsistent with the

     documents and otherwise lack sufficient knowledge to admit or deny the specific allegations in

     these paragraphs with regard to plaintiff J.N. and on this basis deny them.

                                                        35.

              Paragraphs 67-78 allege specific and individualized factual circumstances concerning

     plaintiff E.O. as of the date of the complaint. Defendants lack sufficient knowledge to admit or

     deny the specific allegations in these paragraphs with regard to plaintiff E.O. and on this basis

     deny them.

     ///

     ///

Page 8 -   DEFENDANTS' ANSWER
           9971076
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 6:19-cv-00096-AA        Document 109             Filed 09/29/20   Page 9 of 17




                                                        36.

              Paragraphs 79-90 allege specific and individualized factual circumstances concerning

     plaintiff J.V. as of the date of the complaint. Defendants lack sufficient knowledge to admit or

     deny the specific allegations in these paragraphs with regard to plaintiff J.V. and on this basis

     deny them.

                                                        37.

              Paragraphs 91-104 allege specific and individualized factual circumstances concerning

     plaintiff B.M. as of the date of the complaint. Defendants’ knowledge of plaintiff B.M.’s
     individualized circumstances is based on information, including confidential information,

     documented in the complaint investigation record, which documents are the best evidence of

     their contents and speak for themselves. Defendants deny any allegations inconsistent with those

     documents and otherwise lack sufficient knowledge to admit or deny the specific allegations in

     these paragraphs with regard to plaintiff B.M. and on this basis deny them.

                                                        38.

              Paragraph 105 contains legal conclusions that require no response. To the extent that

     paragraph 105 contains any allegations of material fact, they are denied.

                                                        39.

              In response to paragraph 106, defendants admit that ODE issued Executive Numbered

     Memorandum 009-2015-16 - Reduced School Days and admit that DRO had contacted ODE to

     express its views about abbreviated school days prior to the issuance of the Memorandum.

     Defendants lack knowledge sufficient to form a belief as to the truth of the remaining allegations

     and on this basis deny them.

                                                        40.

              In response to paragraph 107, defendants admit that the legislature passed Senate Bill 263

     in 2017, codified at O.R.S. § 343.161. The remaining legal conclusions and opinions require no

     response.

Page 9 -   DEFENDANTS' ANSWER
           9971076
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 6:19-cv-00096-AA          Document 109              Filed 09/29/20   Page 10 of 17




                                                        41.

           In response to paragraph 108, defendants admit that, between 2008 and 2019, the ODE

    has issued 282 final orders on state complaints, of which 36 (or just under 13 percent) resulted in

    a specific finding regarding alleged improper use of abbreviated school days, and that 16

    allegations were substantiated. Defendants deny the remaining allegations in paragraph 108,

    except that defendants lack sufficient knowledge to admit or deny what “fraction” of reports to

    advocates were submitted by parents, students or others to the IDEA-mandated administrative

    review processes and on this basis deny the final clause of paragraph 108.
                                                        42.

           In response to paragraph 109, including footnote 9, defendants admit that ODE issued the

    final order identified in footnote 9 simultaneously with three other orders as a result of the filing

    of complaints in the state administrative complaint process and deny any allegations that are

    inconsistent with these four written decisions, which are the best evidence of their contents and

    speak for themselves. Defendants deny that ODE resolves filed complaints without issuing a

    written order. Defendants deny the remaining allegations, if any, and the legal conclusions

    require no response.

                                                        43.

           Response to paragraph 110, including footnote 10, defendants admit that the U.S.

    Department of Education, Office of Civil Rights (OCR) has forwarded complaints concerning

    the conduct of Oregon school districts to ODE in the past but lacks sufficient knowledge to know

    whether every complaint received by OCR, or the complaints generally described in paragraph

    110, were forwarded to ODE, and on this basis deny the remaining allegations concerning

    complaints allegedly forwarded to ODE. Defendants admit that the links in footnote 10 lead (or

    formerly led) to letters referring to a voluntary settlements and agreements not attached to the

    letters (as linked). Defendants deny the allegations that are inconsistent with the letters and the



Page 10 - DEFENDANTS' ANSWER
        9971076
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 6:19-cv-00096-AA          Document 109             Filed 09/29/20   Page 11 of 17




    agreements which are the best evidence of their contents and speak for themselves. Defendants

    deny the remaining allegations, if any, and the legal conclusions require no response.

                                                       44.

           In response to paragraph 111, including footnote 11, defendants admit that footnote 11

    contains links to published material and deny any allegations that are inconsistent with the

    written material, which is the best evidence of its contents and speaks for itself. Defendants deny

    the remaining allegations, if any.

                                                       45.
           Defendants deny the allegations in paragraph 112, if any, and the legal conclusions

    require no response.

                                                       46.

           Paragraph 113 characterizes Executive Numbered Memorandum 009-2015-16 and

    Oregon Administrative Rules. Defendants deny any allegations that are inconsistent with the

    written documents, which are the best evidence of their contents and speak for themselves.

                                                       47.

           Paragraphs 114-115 contain only legal conclusions that require no response.

                                                       48.

           Defendants deny the allegations in the first sentence of paragraph 116. In response to the

    second sentence of paragraph 116, including footnote 12, defendants admit that the footnote

    contained a link to an article in the Register Guard as of the date of the complaint, which article

    would be the best evidence of its contents and speaks for itself (the link was not active as of the

    date of this answer). Defendants deny the remaining allegations, if any.

                                                       49.

           The allegations in paragraph 117, including footnotes 13 and 14, purport to characterize

    Senate Bill 263, Executive Numbered Memorandum 009-2015-16, a report drafted by the Safe

    and Effective Schools for ALL Committee and minutes from a meeting of the Joint State

Page 11 - DEFENDANTS' ANSWER
        9971076
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 6:19-cv-00096-AA        Document 109              Filed 09/29/20   Page 12 of 17




    Advisory Council for Special Education and State Interagency Coordinating Council.

    Defendants deny any allegations that are inconsistent with these documents, which are the best

    evidence of their contents and speak for themselves. Defendants deny the remaining allegations,

    if any, and the legal conclusions require no response.

                                                        50.

             In response to the first sentence of paragraph 118, defendants admit that the school

    district self-assessments in compliance with the IDEA do not require review of every student file

    in every self-assessment period and deny the remaining allegations, if any. In response to the
    second sentence, defendants incorporate their response to paragraph 109. The remainder of

    paragraph 118 comprises plaintiffs’ opinions and conclusions which require no response. To the

    extent the remainder contains any allegations of material fact, defendants deny them.

                                                        51.

             Paragraph 119 contains only legal conclusions and opinions which require no response.

    In response to footnote 15, defendant admits that ODE issued the referenced final order as a

    result of the state administrative complaint process, that it maintains an IDEA-compliant

    administrative complaint process and funds a process for independent resolution of due process

    complaints, and that it complies with the ADA requirements for a discrimination claim process.

    Defendants deny any allegations that are inconsistent with the order and the citations identified

    in footnote 15, which are the best evidence of their contents and speak for themselves.

    Defendants deny the remaining allegations in footnote 15, if any, and the legal conclusions

    require no response.

                                                        52.

             Paragraph 120 contains legal conclusions and opinions that require no response. To the

    extent that paragraph 120 contains any allegations of material fact, they are denied.

    ///

    ///

Page 12 - DEFENDANTS' ANSWER
          9971076
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 6:19-cv-00096-AA         Document 109              Filed 09/29/20   Page 13 of 17




                                                       53.

           Paragraph 121 appears to be summarizing or offering opinions concerning an

    administrative complaint process complaint and outcome and, if so, defendants deny any

    allegations that are inconsistent with the documents in that matter, which are the best evidence of

    the complaint, the process, and the outcome, and speak for themselves. Defendants deny the

    remaining allegations in paragraph 121, if any.

                                                       54.

           The first and third sentences of paragraph 122 contain only legal conclusions that require
    no response. To the extent they contain allegations of material fact, defendants deny them. In

    response to the second sentence of paragraph 122, defendants admit that ODE issued a final

    order as a result of the administrative complaint process and ordered corrective action, which

    documents are the best evidence of their contents and speak for themselves. Defendants lack

    knowledge sufficient to form a belief as to the truth of the remaining allegations in the second

    sentence as of the date of the complaint and on this basis deny them.

                                                       55.

           Paragraph 123 contains legal conclusions and opinions that require no response. To the

    extent that paragraph 123 contains any allegations of material fact, they are denied.

                                                       56.

           Defendants lack knowledge sufficient to form a belief as to the truth of the allegations of

    paragraph 124 and on this basis deny them.

                                                       57.

           Defendants deny the first sentence of paragraph 125. The remainder purports to

    characterize written correspondence between an attorney for plaintiff B.M., the school district

    and ODE. Defendants deny any allegations that are inconsistent with the written

    correspondence, which is the best evidence of its contents and speaks for itself. Defendants deny

    the remaining allegations, if any.

Page 13 - DEFENDANTS' ANSWER
        9971076
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 6:19-cv-00096-AA        Document 109              Filed 09/29/20   Page 14 of 17




                                                        58.

             Paragraph 126, including footnote 16, purports to characterize a constituent report

    submitted by FACT Oregon. Defendants deny any allegations that are inconsistent with this

    report, which is the best evidence of its contents and speaks for itself.

                                                        59.

             Paragraph 127 contains legal conclusions and opinions that require no response. To the

    extent that paragraph 127 contains any allegations of material fact, they are denied.

                                                        60.
             In response to paragraph 128, defendants admit that state agency representatives met with

    local stakeholders in June, August and September 2018 and deny the remainder.

                                                        61.

             Paragraph 129 contains legal conclusions and opinions that require no response. To the

    extent that paragraph 129 contains any allegations of material fact, they are denied.

                                                        62.

             In response to paragraph 130, defendants incorporate by reference the foregoing

    responses to paragraphs 1-129.

                                                        63.

             Paragraph 131 contains legal conclusions that require no response. To the extent that

    paragraph 131 contains allegations of fact, defendants admit that plaintiff B.M. and plaintiff J.N.

    were determined to be eligible for Special Education on June 22, 2017, and June 4, 2018,

    respectively, and lack knowledge sufficient to form a belief as to the truth of any remaining

    allegations as of the date of the complaint and on this basis deny them.

                                                        64.

             Paragraphs 132-133 contain only legal conclusions that require no response.

    ///

    ///

Page 14 - DEFENDANTS' ANSWER
          9971076
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 6:19-cv-00096-AA        Document 109             Filed 09/29/20   Page 15 of 17




                                                       65.

             In response to paragraph 134, defendants incorporate by reference the foregoing

    responses to paragraphs 1-133.

                                                       66.

             Paragraph 135 contains legal conclusions that require no response. To the extent that

    paragraph 135 contains allegations of fact, defendants lack knowledge sufficient to form a belief

    as to the truth of the allegations as of the date of the complaint and on this basis deny them.

                                                       67.
             Paragraphs 136-140 contain only legal conclusions that require no response.

                                                       68.

             In response to paragraph 141, defendants incorporate by reference the foregoing

    responses to paragraphs 1-140.

                                                       69.

             Paragraph 142 contains legal conclusions that require no response. To the extent that

    paragraph 142 contains allegations of fact, defendants lack knowledge sufficient to form a belief

    as to the truth of the allegations as of the date of the complaint and on this basis deny them.

                                                       70.

             Paragraph 143 contains only legal conclusions that require no response.

                                                       71.

             Defendants admit the allegations in the first sentence of paragraph 144. In response to

    the second sentence, defendants admit that defendant Brown and defendant Gill have the

    authority and responsibility assigned to their respective offices by applicable law and deny any

    allegations inconsistent with the applicable law, which is the best evidence of its content and

    speaks for itself.

    ///

    ///

Page 15 - DEFENDANTS' ANSWER
          9971076
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 6:19-cv-00096-AA          Document 109             Filed 09/29/20   Page 16 of 17




                                                        72.

            Paragraph 145, and paragraph 2 on page 48 of the complaint, contain only legal

    conclusions that require no response.

                                                        73.

            Defendants deny that plaintiffs are entitled to the relief requested.

                                                        74.

            Defendants deny each and every allegation in the complaint and the whole thereof, except

    as expressly admitted in this Answer.
                                   FIRST AFFIRMATIVE DEFENSE

                                                        75.

            The complaint fails to state a claim because the allegations concern the delivery of

    special education services to individual students which is the responsibility of the local education

    agency under the IDEA.

                                 SECOND AFFIRMATIVE DEFENSE

                                                        76.

            Plaintiffs, and each of them, have failed to exhaust their administrative remedies.

    Therefore, the claims presented are barred and are not ripe, and the Court lacks subject matter

    jurisdiction.

                                   THIRD AFFIRMATIVE DEFENSE

                                                        77.

            Plaintiffs lack standing to seek relief in federal court because they failed to exhaust their

    administrative remedies.

                                                        78.

            Plaintiffs lack standing because the complaint fails to allege facts showing that the

    responsible local education agency has failed to implement an appropriate individual education

    plan for plaintiffs, or any of them.

Page 16 - DEFENDANTS' ANSWER
        9971076
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 6:19-cv-00096-AA         Document 109              Filed 09/29/20   Page 17 of 17




                                FOURTH AFFIRMATIVE DEFENSE

                                                       79.

           The complaint fails to allege facts supporting a class or a class claim.

           WHEREFORE, having fully answered plaintiffs’ complaint, defendants pray for a

    judgment in favor of defendants against plaintiffs, dismissing the complaint in its entirety and

    awarding defendants their costs and disbursements incurred herein, and for such other and

    further relief as the Court may deem appropriate.

           DATED September 29, 2020.
                                                    Respectfully submitted,

                                                    ELLEN F. ROSENBLUM
                                                    Attorney General



                                                        s/ Darsee Staley
                                                    DARSEE STALEY #873511
                                                    Senior Assistant Attorney General
                                                    NINA R. ENGLANDER #106119
                                                    Assistant Attorney General
                                                    Trial Attorneys
                                                    Tel (971) 673-1880
                                                    Fax (971) 673-5000
                                                    Darsee.Staley@doj.state.or.us
                                                    Nina.Englander@doj.state.or.us
                                                    Of Attorneys for Defendants




Page 17 - DEFENDANTS' ANSWER
        9971076
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
